IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               October 18, 2016 Session

             STATE OF TENNESSEE v. JOE EDWARD DANIELS

                 Appeal from the Criminal Court for Jackson County
                      No. 0893     David Earl Durham, Judge
                      ___________________________________

                No. M2015-01939-CCA-R3-CD – Filed March 16, 2017
                      ___________________________________


A jury convicted the Defendant, Joe Edward Daniels, of first degree (premeditated)
murder. The Defendant was also convicted of certain collateral crimes and traffic
offenses, including tampering with evidence, a Class D felony; abuse of a corpse, a Class
E felony; failure to give notice of an accident, a Class C misdemeanor; leaving the scene
of an accident, a Class C misdemeanor; driving on the wrong side of the road, a Class C
misdemeanor; and failure to use due care, a Class C misdemeanor. The Defendant
appeals his murder conviction, asserting that the State failed to prove premeditation and
that the State‟s proof regarding the chain of custody of the corpse should have preceded
the medical examiner‟s testimony. The Defendant also claims error in the jury
instructions, including the trial court‟s decision not to charge attempt; the trial court‟s
decision to charge flight; the trial court‟s inclusion of a charge regarding criminal
responsibility and lack of notice regarding that charge; and the trial court‟s failure to
charge facilitation. After a thorough review of the record, we affirm the judgments of the
trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and ROBERT W. WEDEMEYER, JJ., joined.

Comer L. Donnell, District Public Defender; and Thomas H. Bilbrey (at trial and on
appeal) and Joe McLerran (at trial), Assistant District Public Defenders, for the appellant,
Joe Edward Daniels.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior
Counsel; Tom P. Thompson, Jr., District Attorney General; and Robert Lee (at hearing on
motion for a new trial), James M. Lea, Jr., Robert Hibbett, and Edwin Sadler (at trial),
Assistant District Attorneys General, for the appellee, State of Tennessee
                                       OPINION

                    FACTUAL AND PROCEDURAL HISTORY

       The Defendant was charged in this case after police discovered the corpse of the
victim, Walter Greg (“Greg”) King, in the woods near the Defendant‟s wrecked, blood-
covered pickup truck. An autopsy revealed that the victim had been shot in the back of
the head by a shotgun. The State sought to show at trial that the victim was last seen with
the Defendant and that various pieces of physical evidence tied the Defendant to the
crime. The Defendant sought to establish through his wife‟s testimony that the victim
had been shot by the Defendant‟s uncle in the heat of passion during a struggle for a gun.

        On August 19, 2008, the victim resided at the Cherry Tree apartment complex in
Celina, Tennessee. Robert Kevin Sloan performed maintenance for the apartment
complex and was a friend of both the victim and the Defendant. Mr. Sloan testified that
the victim was disabled as the result of a car accident that had left him in a coma for
several months. The victim walked with a cane and had difficulty moving around. Mr.
Sloan described the victim as clean-cut and neat, and he testified that the victim had one
tattoo on his arm and another on his forearm. Marion Beck and Theresa Vincent, who
also lived at the complex, confirmed that the victim had difficulty walking, and Ms. Beck
stated the victim used a cane or held onto things when he walked.

        The Defendant, his wife, and his sons also lived at the apartment complex. Mr.
Sloan testified that on August 19, 2008, the Defendant was in the process of moving out
of his apartment. Mr. Sloan was painting the apartment as the Defendant and his wife
cleaned and moved furniture into a residence across the street; the Defendant‟s children
were playing in the parking lot. Mr. Sloan testified that the victim and Defendant were
“somewhat” friends, and he stated that on that day, the two were sitting on the porch
together. The Defendant and victim went two or three times in the Defendant‟s white
Ford pickup truck to get beer and cigarettes, and Mr. Sloan, the Defendant, and the victim
each drank approximately four to six beers. The victim and the Defendant returned from
their second trip at around 3:00 p.m. The last time Mr. Sloan saw the victim, the victim
told him that “they were going to make another beer run.” Mr. Sloan saw the Defendant
and victim leave in the Defendant‟s truck and never saw the victim again.

       Mr. Sloan acknowledged that he had been an alcoholic at the time and probably
drank twelve or more beers that day, and he acknowledged that he was probably drinking
when he spoke to police the next day. Mr. Sloan also acknowledged telling police that he
did not think the victim left with the Defendant but believed he left with a man with a
tattoo on his neck and a ponytail. He explained that he did see the man with the tattoo
                                           -2-
“come in and out of the store where [the Defendant‟s] wife worked.” He also explained
that at the time he made this statement, he thought the Defendant‟s truck was sitting at
the Defendant‟s brother‟s house but he later realized that the truck at the Defendant‟s
brother‟s house did not belong to the Defendant. It was instead a similar truck that could
be distinguished because it had a tire in the bed whereas the Defendant‟s truck did not.
Mr. Sloan testified he later told police he was mistaken about the truck‟s location.

        Ms. Beck and Ms. Vincent also testified to last seeing the victim with the
Defendant at the apartment complex. Ms. Beck stated that she saw the Defendant and
victim leaving together around dusk or dark. The Defendant was driving a white truck
and the victim was a passenger. Ms. Beck never saw the victim alive again. Ms. Vincent
testified that the victim came to her home for coffee in the morning. The victim stopped
in again when Ms. Vincent‟s daughter was home. Ms. Vincent testified that based on her
daughter‟s work schedule, the victim‟s second visit must have been at noon or at 3:00
p.m. Ms. Vincent was lying on the couch with her eyes closed, and the victim took her to
be asleep and told her daughter he would be “back in a few minutes.” Ms. Vincent
looked out of the window and saw him get into the passenger‟s side of a pickup truck she
recognized as the Defendant‟s truck. She only saw the driver‟s arm and cap and testified
she could not be sure the driver was the Defendant. She acknowledged telling police that
the driver was the Defendant and explained that she inferred the Defendant was the driver
because it was his truck and she had not seen anyone else drive it. At trial, Ms. Vincent
testified that she could not recall if it was the Defendant‟s white or red pickup truck that
they left in, but stated that if she had at the time told police that it was a white truck, her
statement would be correct.

       At 10:45 p.m. on August 19, 2008, Trooper Edwin Crouch was called to examine
a wrecked vehicle on Sugar Creek Road. The vehicle was a white Ford pickup truck
which had gone down an embankment. Skid marks on the roadway and through the rock
indicated the path the truck had taken. The driver was not with the vehicle. Trooper
Crouch noticed “a lot” of blood on the tailgate of the truck and in the bed, and he saw
fingerprints and hand prints in the blood on the car. Because the truck was registered to
the Defendant, Trooper Crouch tried to locate the Defendant at hospitals and at his last
known address, where he was no longer living. The Defendant was not at the scene and
did not notify police of the accident. The truck was put in a secured, indoor facility by
the towing company. Trooper Crouch acknowledged that the wreck looked like someone
“just missed the curve.” A video of the scene was introduced into evidence but is not part
of the appellate record.

       The next day, at approximately 6:00 or 6:30 p.m., Lisa Bybee was riding her
bicycle on Sugar Creek Road. She saw two dogs at the side of the road, and she noticed
that one was near a corpse which was about twenty-five feet from the road. She rode
                                             -3-
home, called 911, and returned in her vehicle to direct emergency personnel to the area
with the body. Ms. Bybee testified that the body was near the old bridge and near the
house of Robert Daniels, who was identified in other testimony as the Defendant‟s uncle.

        Agent Jason Wilkerson with the Tennessee Bureau of Investigation (“TBI”)
responded to the discovery of the victim‟s body. Agent Wilkerson testified that the body
was approximately 300 yards from the Defendant‟s wrecked truck. There was blood in
the roadway above the body and major trauma to the victim‟s head, along with
“scavenger activity.” Agent Wilkerson described the victim‟s body as a Caucasian male
lying face down nineteen feet off the road down an embankment. His body was nude, but
there was a shirt wrapped around his waist. Agent Wilkerson collected evidence from
the site, including a pair of bloody shorts found near the body and two swabs taken from
the reddish brown substance in the roadway above the body. He also collected a baseball
cap, bottle, lighter, and blood-speckled leaves near the site of the wreck. Agent
Wilkerson had the white truck put inside a trailer and moved to the TBI for analysis.
Trooper Crouch, who returned to the scene, testified that the body appeared as though it
had been dragged because of the way the feet were lying and the shirt was rolled down.
Agent Shannon Brown measured and documented the scene and testified that the corpse
and vehicle were found near a residence belonging to the Defendant‟s uncle, Robert
Daniels.

       Agent Wilkerson tried to contact the Defendant, who was in Indiana. The
Defendant‟s wife called Agent Wilkerson a number of days after the body was found and
said that the Defendant would meet with him. Agent Wilkerson met the Defendant and
his wife at a highway patrol station, and the Defendant claimed he had not been driving
the truck at the time of the homicide and did not know what happened to the victim. The
Defendant told Agent Wilkerson, “[I]f I did know what happened, I would be afraid to
say. I have four boys and I don‟t want what happened to Greg to happen to them.”

       Agent Wilkerson took DNA samples from the Defendant and his wife and took the
Defendant‟s fingerprints. He also retrieved fingerprints taken from the victim by the
medical examiner. He acknowledged that the Defendant‟s uncle, Robert Daniels, was
also charged in connection with the murder and that a case against Mr. Daniels was
pending.

       Jim Morgan, the Jackson County coroner, testified that the victim‟s body was
found fifteen to twenty feet from the road. At first, responders believed the body
originated from the wreck, but Mr. Morgan questioned that conclusion based on large
wounds to the head and neck. He ordered an autopsy and arranged transportation to
Nashville, but he did not take the body there himself.

                                         -4-
       The State called Dr. Amy McMaster, a forensic pathologist, and the defense
objected to the State‟s introduction of the testimony of Dr. McMaster based on a failure
to prove the chain of custody of the body. The trial court stated that it would wait until
the close of proof to rule on the Defendant‟s motion, noting that the State could introduce
further evidence to bolster the chain of custody.

       Dr. McMaster testified that she performed the autopsy on the victim on August 21,
2008. The victim‟s toxicology results showed that he had anti-seizure medication, two
anti-depressants, and alcohol in his system at the time of death. She testified that the
alcohol level in his urine, which was .22 percent, would not necessarily correlate to his
blood alcohol level. The victim‟s body was beginning to decompose and suffered from
“postmortem carnivore activity” around the head and neck. However, she was able to
determine that he had a large, round “defect” on the back left of his skull due to a shotgun
wound. Dr. McMaster recovered birdshot pellets from his skull and brain. The hole in
the victim‟s head was well-defined, and she estimated that the gun was fired within a few
feet. She stated that no soot was visible and that the shot was most likely fired from
closer than ten feet. She stated that the type of “wound pattern” suffered by the victim
could be produced during a struggle. Defense counsel asked Dr. McMaster, “And if a
person – if a gun is being pointed at them and they turn their head then it would hit right
in that area, wouldn‟t it?” However, Dr. McMaster disagreed, stating that “those two
scenarios are, in my opinion, mutually exclusive,” elaborating that she believed that the
victim‟s wound was inconsistent with a struggle for the gun. Dr. McMaster testified that
the path of the wound was left to right and slightly back to front. She determined that the
manner of death was homicide.

       Agent Wilkerson, testifying after Dr. McMaster, stated that he recognized the
body at the autopsy as the one from the road based on height, weight, state of
decomposition, and tattoos. After Dr. McMaster‟s testimony, the State presented the
testimony of Jeff Davenport, a paramedic who transported the body from Sugar Creek
Road to the Emergency Medical Services Center. He stated that he left the body at the
center and that he believed Mr. Morgan was there at the time. Brian Horton testified that
he received paperwork from Mr. Morgan and that he then transported the body from the
Ambulance Service to the medical examiner‟s office in Nashville. Agent Hunter Greene
of the TBI testified that the fingerprints of the deceased taken by the medical examiner
matched the known prints of the victim.

       Agent Greene also conducted fingerprint analysis on the white truck. She
recovered five latent prints that were of value from the truck. The Defendant‟s right palm
print appeared twice on the tailgate. His left middle fingerprint was on the driver‟s side,
and his right palm and left thumbprint were on the passenger‟s side. One of the palm
prints was in the same area that was the source of a blood sample which contained the
                                           -5-
victim‟s DNA. Agent Greene testified that blood would “pretty much” cover pre-existing
fingerprints on a surface. After examining the patterns of the fingerprints in the blood,
she concluded that the blood in the fingerprints was on the Defendant‟s hand first and
was then transferred to the truck when he touched the surface.

        Agent Patrick Ihrie of the TBI examined the DNA samples submitted by Agent
Wilkerson. Agent Ihrie testified that the two blood swabs from the road, the blood on the
shorts, and the blood on the leaves near the crash site contained the victim‟s DNA. The
victim‟s DNA was also found on the tailgate of the white truck, in two samples taken
from the bed of the truck, and in a spot of blood below the driver‟s armrest in the truck‟s
interior. Agent Ihrie could only obtain a partial DNA profile from the hat found near the
crash site. The DNA he found was a mixture from two individuals. The major
contributor was consistent with the Defendant‟s DNA, and the Defendant‟s wife could
not be excluded as the minor contributor.

       The Defendant‟s wife, Kim Daniels did not appear when first summoned, and the
State presented her testimony as that of a hostile witness. Ms. Daniels testified in support
of the Defendant‟s claim that the victim was shot by someone else, was shot by accident,
and was shot in the heat of passion.

       Ms. Daniels had been married to the Defendant for ten years at the time of trial,
and they had four children together. On August 19, 2008, Ms. Daniels went to
Jamestown on an errand with three children: an infant, a two-year-old, and a four-year-
old. Ms. Daniels‟s car had a flat tire, and she got a ride from a stranger to her destination,
where she called the Defendant to help her. She acknowledged that she was upset that
the Defendant was drinking that day. The Defendant and victim fixed the tire and then
took her and the children to the car. She rode with the baby in the passenger‟s seat, and
the two young boys and the victim rode in the bed of the truck. The Defendant and the
victim left after they returned to Celina, and she never saw the victim again.

       Ms. Daniels testified that the Defendant came home in the middle of the night with
a cut on his forehead and asked her to clean the cut. He said he was going to his sister‟s
home in Indiana. She did not recall telling Agent Wilkerson that he told her he had
“messed up.” On August 20th, the Defendant called her to ask if his truck was back. He
instructed her to report it stolen, and she did so. Ms. Daniels met with the Defendant in
Indiana about two days after the victim‟s death. There, the Defendant told her his version
of events.

       According to what the Defendant‟s wife testified he told her, the Defendant and
victim went to the house of the Defendant‟s uncle, Robert Daniels, and the three were
drinking and began discussing sex. The Defendant told his wife that the victim asked
                                            -6-
them if they had “ever messed around with a boy before, and they said, no.” The
Defendant‟s wife testified:

       And I don‟t remember exactly what all he said was said, but then Greg said
       that he had – Greg expressed like an interest in our son …, and then Bob
       got angry and went in his house and got a gun and loaded it, and Greg said
       he didn‟t have the nerve, and Bob put the gun up to his head and they all
       three struggled over it and it discharged.

Ms. Daniels clarified that the Defendant had told her that his uncle, Robert Daniels, had
the gun when it went off and that the Defendant told her that he did not have the gun.
She also testified that she told the TBI that approximately one week before the shooting,
the couple‟s children were missing and the Defendant found them at the victim‟s house.
She testified that her son was four at the time.

       Ms. Daniels acknowledged that she and the Defendant went to Kentucky, where
they registered under a false name at a motel. Eventually, she took the Defendant to meet
a TBI agent at a highway patrol station. She acknowledged that she “might have” told
Agent Wilkerson that the Defendant told her “that he took the body and he put it in the
back of his truck and then he dumped the body and then he had a wreck and then he went
back across the creek to his Uncle Bob‟s house.”

        The State tried to elicit testimony from Ms. Daniels regarding prior statements she
had made to law enforcement regarding the Defendant‟s suspicions that the victim and
Ms. Daniels were having an affair. Ms. Daniels denied telling Agent Wilkerson that the
Defendant accused her of having an affair with the victim or with Mr. Sloan based on a
hair he found in the bathroom. She did not recall telling Agent Wilkerson that the
Defendant asked, “[D]id I bring the right boyfriend with me?” when he came to get her in
Jamestown. She did not recall telling Agent Wilkerson that the Defendant again accused
her of having an affair with the victim when they returned to Celina before the victim and
Defendant went to get beer. She denied that the victim had ever shown romantic interest
in her.

       After Ms. Daniels denied making the statements to Agent Wilkerson, the State
sought to introduce a recording of her interview with Agent Wilkerson. The defense
objected based on hearsay statements that the Defendant‟s uncle made to Ms. Daniels and
that she relayed to Agent Wilkerson and based on statements not relevant as
impeachment. In allowing a partial recording to be played, the trial court noted that it
was not being offered for the truth of the matter asserted but for impeachment under
Tennessee Rule of Evidence 613, and the court ruled that the recording would not be
made an exhibit for the jury to have during deliberations. None of the exhibits are a part
                                           -7-
of the record on appeal, but portions of the interview were played for the jury. The trial
court instructed the jury that the recording was “evidence of a prior statement,” that the
jury should “give it what weight, credibility, truthfulness, … you decide when you get
back in that jury room,” and that the jury would be given further instructions at the end of
trial. The trial court instructed the jury after the close of proof that a witness may be
impeached with prior statements that vary materially from the witness‟s testimony, and
that “proof of such prior inconsistent statements may be considered by you only for the
purpose of testing the witness‟ credibility and not as substantive evidence of the truth of
the matter asserted in such statements.”

       During trial, the parties discussed jury instructions with the court, and the
prosecution noted that it did not believe attempt should be charged because the victim
was deceased. Defense counsel stated that he “could conceive” of a case where the
defendant attempts to kill the victim but the victim dies by another hand, although
counsel acknowledged he was “not saying this case will be one.” The trial court
essentially expressed a belief that failure to charge a lesser-included offense could never
be reversible error when the defendant was convicted of the greater offense due to the
fact that the jury was instructed to acquit on the greater offense prior to considering the
lesser. The trial court asked the defense if it had any objections to the decision not to
charge attempt, and the defense responded that it did not.

        After the close of proof, the prosecutor asked the court to instruct the jury on
flight. The defense conceded that there had been “some evidence” of flight but argued
that flight should not be charged because of the Defendant‟s voluntary return. The trial
court charged the jury that the flight of a person accused of a crime may justify an
inference of guilt.

        The prosecution also at this point asked the trial court to charge the jury with
criminal responsibility. The prosecution reasoned that the Defendant‟s wife, who was the
last witness due to the fact that she did not appear on the day she was scheduled to testify,
had introduced a theory that the Defendant‟s uncle was the one who pulled the trigger
during the shooting of the victim. The Defendant objected to the instruction on criminal
responsibility, but the prosecution argued that the proof from the Defendant‟s wife
justified the instruction. The jury was instructed on criminal responsibility.

       The jury found the Defendant guilty of first degree murder, tampering with
evidence, and abuse of a corpse. See T.C.A. §§ 39-13-202(a)(1); 39-16-503(a)(1); 39-17-
312(a)(1). The jury also convicted the Defendant of four traffic violations: failure to give
notice of an accident, leaving the scene of an accident, driving on the wrong side of the
road, and failure to use due care. See T.C.A. §§ 55-10-106(a), 55-10-102, 55-8-120(a),
55-8-136(b). The Defendant was acquitted of a violation of the seat belt law. See T.C.A.
                                            -8-
§55-9-603. The Defendant received a life sentence for the murder conviction. The trial
court approved agreed-upon sentences for the other convictions as follows: a three-year
sentence for tampering with evidence; a one-year sentence for abuse of a corpse; and a
thirty-day sentence for each of the traffic offenses. All the sentences were to be served
concurrently.

       The Defendant‟s motion for a new trial was denied, and he appeals.1

                                          ANALYSIS

        On appeal, the Defendant challenges the sufficiency of the evidence supporting a
finding of premeditation in his murder conviction. He also premises error on the failure
to establish the chain of custody prior to the testimony of the medical examiner. The
Defendant raises several challenges to the jury instructions, including the trial court‟s
failure to charge attempted first or second degree murder, the charge regarding flight, the
charge regarding criminal responsibility, and failure to charge facilitation as a lesser-
included offense.

                                I. Sufficiency of the Evidence

      The Defendant raises several arguments regarding the weight of the evidence
which are essentially challenges to the sufficiency of the evidence supporting the
convictions. In particular, the Defendant argues that the State failed to prove
premeditation and that the State failed to prove the elements of criminal responsibility.
We address the sufficiency argument regarding criminal responsibility separately below.

        Under Tennessee Rule of Appellate Procedure 13(e), “[f]indings of guilt in
criminal actions whether by the trial court or jury shall be set aside if the evidence is
insufficient to support the finding by the trier of fact of guilt beyond a reasonable doubt.”
The question before the appellate court is whether, after reviewing the evidence in the
light most favorable to the State, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt. State v. Pope, 427 S.W.3d 363, 368
(Tenn. 2013). When the defendant challenges the sufficiency of the evidence, the
appellate court may not reweigh the evidence or substitute its inferences for those drawn
by the trier of fact. State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000). A jury‟s verdict of
guilt, approved by the trial court, resolves conflicts of evidence in the State‟s favor and
accredits the testimony of the State‟s witnesses. State v. Smith, 436 S.W.3d 751, 764

       1
         For reasons that are not explained in the record, the motion for a new trial was not heard
until almost five years after the May 2010 trial. A different judge presided over the hearing and
denied the motion.
                                               -9-
(Tenn. 2014). “Questions concerning the credibility of witnesses, the weight and value to
be given the evidence, as well as all factual issues raised by the evidence are resolved by
the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). The State is entitled
to the strongest legitimate view of the evidence and to all reasonable and legitimate
inferences that can be drawn from it. State v. Goodwin, 143 S.W.3d 771, 775 (Tenn.
2004). A guilty verdict replaces the presumption of innocence with one of guilt, and on
appeal, the defendant bears the burden of demonstrating that the evidence is insufficient
to support the conviction. State v. Cole, 155 S.W.3d 885, 897 (Tenn. 2005). The
elements of an offense may be established exclusively by circumstantial evidence, and
the standard of review is the same for direct and circumstantial evidence. State v. Echols,
382 S.W.3d 266, 283 (Tenn. 2012). Circumstantial evidence may, by itself, support a
conviction, and the State is not required to exclude every reasonable hypothesis save
guilt. State v. Hawkins, 406 S.W.3d 121, 131 (Tenn. 2013).

        The Defendant argues that the only evidence regarding the actual shooting came
from the Defendant‟s wife and that her testimony shows that the Defendant did not kill
the victim and that, if he was in any way involved in the death, he was not sufficiently
free from passion to support a finding of premeditation.

       The Defendant was convicted of first degree murder, which as charged here is a
“premeditated and intentional killing of another.” T.C.A. § 39-13-202(a)(1). A
premeditated act is one “done after the exercise of reflection and judgment.” Id. § 39-13-
202(d). Premeditation requires a finding that “the intent to kill must have been formed
prior to the act itself,” but “[i]t is not necessary that the purpose to kill preexist in the
mind of the accused for any definite period of time.” Id. The statute also specifies that
“[t]he mental state of the accused at the time the accused allegedly decided to kill must be
carefully considered in order to determine whether the accused was sufficiently free from
excitement and passion as to be capable of premeditation.” Id.

       Premeditation is a question of fact for the jury‟s determination. State v. Davidson,
121 S.W.3d 600, 614 (Tenn. 2003). It may be established by any evidence which could
lead a rational trier of fact to infer that the killing was done after the exercise of reflection
and judgment, including circumstantial evidence. Id. at 614-15. Courts frequently look
to the circumstances surrounding a killing to discern the presence of evidence sufficient
to support a finding of premeditation. State v. Larkin, 443 S.W.3d 751, 815 (Tenn. Crim.
App. 2013). “Although a jury may not engage in speculation, it may infer premeditation
from the manner and circumstances of the killing.” State v. Jackson, 173 S.W.3d 401,
408 (Tenn. 2005).

      Factors which tend to support the existence of premeditation include: the use of a
deadly weapon upon an unarmed victim; the particular cruelty of the killing; declarations
                                             - 10 -
by the defendant of an intent to kill; evidence of procurement of a weapon; preparations
before the killing for concealment of the crime, and calmness immediately after the
killing. State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997). The factors listed in Bland
are not exhaustive, however. State v. Adams, 405 S.W.3d 641, 663 (Tenn. 2013). The
nature of the killing or evidence establishing a motive for the killing may also support a
conclusion that the crime was premeditated. Id. Mutilation of the body may show that a
killing was not rash or impulsive. Davidson, 121 S.W.3d at 615. Lack of provocation by
the victim, failure to render aid, and destruction or secretion of evidence may also support
an inference of premeditation. Larkin, 443 S.W.3d at 815-16 (citing State v. Thacker,
164 S.W.3d 208, 222 (Tenn. 2005); State v. Lewis, 36 S.W.3d 88, 96 (Tenn. Crim. App.
2000)).

      The Defendant notes that neither concealment of the crime nor use of a weapon on
an unarmed victim may, standing alone, support premeditation. He argues that while the
jury may disregard evidence presented by the Defendant, it cannot reach conclusions
unsupported by any evidence, and he contends that premeditation here is unsupported by
evidence.

       In State v. Jackson, the Tennessee Supreme Court concluded that there was
insufficient evidence to support premeditation. Jackson, 173 S.W.3d at 410. In that case,
as in this one, the unarmed victim was shot in the back of the head, and the defendant
then hastily disposed of the body. Id. at 405 (noting that defendant put the body in the
trunk of the victim‟s vehicle and abandoned the vehicle). The defendant in Jackson
claimed that he shot when he thought the victim was reaching for a gun. Id. The
conviction for first degree premeditated murder was overturned on appeal because the
only Bland factor present was the use of a deadly weapon on an unarmed victim. Id. at
409. This court further concluded that the concealment of a crime was not alone
sufficient to establish premeditation. Id. (citing State v. West, 844 S.W.2d 144, 148
(Tenn. 1992)). The court noted that “the defendant attempted to conceal commission of
the crime, but his sloppy incomplete efforts actually appear to undercut rather than
support premeditation.” Id. at 410.

        Here, the State introduced proof that the victim, who was handicapped and had
difficulty walking, was drinking with the Defendant for the bulk of the day, apparently
peaceably. The Defendant did not have a weapon with him. At some point, the two left
and did not return. The victim was shot in the back of the head by a shotgun from “a
few” feet away. There was no soot around the wound, and the medical examiner opined
that the wound was inconsistent with a struggle because of its location on the back of the
victim‟s head. The victim was stripped down at some point either prior to or after the
shooting. The Defendant apparently took the victim‟s body in the bed of his pickup truck
and dumped it off an embankment. The victim was discovered nude, with a shirt
                                           - 11 -
wrapped around his waist and a pair of bloody shorts nearby. The Defendant returned to
his home, asked his wife to bandage a cut, and left the state. He later told his wife to
report his truck as stolen. The Defendant told his wife a few days later that the victim
was shot by the Defendant‟s uncle during a struggle after the victim made a sexual
comment about the Defendant‟s four-year-old son. When he turned himself in, the
Defendant told police that he had not been driving the truck and that he could not tell
them about the victim‟s death because he feared for the safety of his children.

       In analyzing the sufficiency of the evidence, we address briefly the evidence in the
record that the Defendant was motivated by a belief that his wife was having an affair
with the victim, which the State asserts supports a finding of premeditation. We note that
Ms. Daniels‟s testimony cannot establish that the Defendant believed his wife was
romantically involved with the victim, because she denied making any statements that
could support that conclusion. The trial court allowed the jury to hear the recording of
Ms. Daniels‟s interview with Agent Wilkerson, relying on Tennessee Rule of Evidence
613(b), which permits extrinsic evidence of a prior inconsistent statement after the
witness has been given the opportunity to explain or deny the statement. We note that,
prior to the Defendant‟s trial, the Tennessee Rules of Evidence were amended to permit
certain evidence of prior inconsistent statements to be admitted as substantive evidence.
Tenn. R. Evid. 803(26). To qualify, the statement must be admissible under Rule 613,
the declarant must be testifying at trial and subject to cross-examination, and the
statement must be an audio or video recording, signed statement, or statement made
under oath. Tenn. R. Evid. 803(26)(A), (B). The trial court must further hold a jury-out
hearing to determine whether the statement was made under circumstances indicating
trustworthiness. Tenn. R. Evid. 803(26)(C). While the trial court appeared to admit
recordings of the statements only for impeachment purposes, it did not tell the jury at the
time the recording was played that it should not consider the statements as substantive
evidence. Instead, the court told the jury that the recording was evidence of a prior
statement and that the jury would be further instructed. The jury was instructed that
evidence of an out-of-court statement inconsistent with witness testimony should not be
considered for its substantive value but only as it might affect the witness‟s credibility.
The Defendant does not raise any issue with the admission of the recording, which we
note is missing from the record on appeal. We conclude that the statements were not
admitted as substantive evidence, and that there is accordingly no evidence in the record
that the Defendant was motivated to kill the victim due to jealousy over the victim‟s
relationship with the Defendant‟s wife.

      We examine the remaining evidence to determine if there is sufficient evidence to
support a finding of premeditation beyond a reasonable doubt. The unarmed victim was
shot with a deadly weapon. Furthermore, the victim was shot in the back of the head in
such a manner that the medical examiner opined that the wound and a struggle were
                                          - 12 -
“mutually exclusive.” The Defendant did not have a shotgun with him when he and the
victim spent time together that day, and the weapon must have been procured after the
two left the apartment complex. After the killing, the Defendant, and not his uncle, took
several steps to conceal the body and to try to cover up his role in the killing, including
throwing the corpse down an embankment and asking his wife to report his vehicle as
stolen. The Defendant fled the jurisdiction. We further note that the victim‟s body was
unclothed. The Defendant then denied his involvement to police while hinting at risks to
his family‟s safety. The Defendant‟s version of events was that the victim made a sexual
comment about the Defendant‟s small child and that the Defendant‟s uncle retrieved a
gun which discharged during a struggle. The jury was free to disregard the Defendant‟s
version of events, which did not explain why the victim was nude and which was
inconsistent with the testimony of the medical examiner. The jury was also at liberty to
believe only part of the Defendant‟s version, that the victim made a comment about his
son which caused the Defendant to kill him. While the evidence supporting
premeditation is certainly not overwhelming, the circumstances of the victim‟s shooting,
including the wound to the back of the head, the type of weapon used, the fact that the
Defendant must have procured the weapon at some point prior to the shooting, the use of
a deadly weapon on an unarmed victim, the fact that the corpse was unclothed, the
medical examiner‟s opinion that the wound was not received during a struggle, and the
Defendant‟s attempts to conceal the crime are sufficient to uphold the finding of
premeditation.

       The Defendant does not challenge the sufficiency of the evidence upholding his
other convictions. We note that the Defendant has presumably finished serving these
sentences, and we conclude that the evidence is sufficient to uphold the first degree
murder conviction.

                                  II. Chain of Custody

       The Defendant also asserts that the State failed to prove the chain of custody of the
victim‟s corpse. He challenges the trial court‟s decision to allow the testimony of Dr.
McMaster prior to the testimony of the paramedics which established that the body was
transported to Nashville for an autopsy, and he argues that the testimony should not have
been admitted until the corpse was identified as the body found near the truck. The
Defendant cites no legal authority for the proposition that hearing the proof in this order
was error, and we agree with the State that the argument is waived under Rule 10(b) of
the Rules of the Court of Criminal Appeals. Tenn. Ct. Crim. App. R. 10(b) (“Issues
which are not supported by argument, citation to authorities, or appropriate references to
the record will be treated as waived in this court.”).



                                           - 13 -
       Moreover, we note that a challenge to the chain of custody under Tennessee Rule
of Evidence 901 applies only to tangible evidence. See State v. Cannon, 254 S.W.3d 287,
296 (Tenn. 2008) (noting that a condition precedent to the introduction of tangible
evidence is the witness‟s ability to identify it or establish a chain of custody); State v.
Jeremy McMillon, No. E2010-01091-CCA-R3-CD, 2011 WL 4424732, at *8 (Tenn.
Crim. App. Sept. 22, 2011) (“In the case herein, the bullet at issue was never actually
entered into evidence …. Therefore, the bullet itself is not tangible evidence …, and there
was no need for authentication.”); compare State v. McKinney, 605 S.W.2d 842, 845
(Tenn. Crim. App. 1980) (analyzing chain of custody of blood sample up to time of
testing). In this case, the body itself was not introduced into evidence.

        While Dr. McMaster‟s testimony may have been subject to exclusion based on
relevance had the State not established that the autopsy in question was performed on the
body found near the crash site, the State introduced abundant evidence on this issue,
including the testimony of the two paramedics that they transported the body first to the
coroner and then to the medical examiner, the testimony of Agent Wilkerson that he
could identify the body at the autopsy as the one recovered from the roadside based on its
physical state and the deceased‟s tattoos, and evidence that the known fingerprints of the
victim matched those of the corpse. See State v. Goodman, 643 S.W.2d 375, 381 (Tenn.
Crim. App. 1982) (rejecting challenge based on chain of custody to expert testimony
regarding corpse when experts testified regarding the “distinct characteristics of this
corpse, as compared to the other corpses being examined at the UT Hospital”); Donald F.
Paine, et al., Tennessee Law of Evidence § 9.01[13][f] (6th Ed. 2011) (noting that “courts
apply a reasonableness standard” in evaluating chain of custody and that the
establishment of the chain of custody “varies according to the type of evidence and other
facts in the case.”). Under Rule 104 of the Tennessee Rules of Evidence, when the
relevance of evidence depends on the establishment of a fact, “evidence may be admitted
subject to subsequent introduction of evidence sufficient to support a finding of the
fulfillment of the condition.” Tenn. R. Evid. 104(b). Dr. McMaster‟s testimony was
properly conditionally admitted pending further evidence that the corpse upon which the
autopsy was conducted was that which was found at the roadside. Accordingly, we
observe no error.

                                  III. Jury Instructions

       The Defendant challenges various jury instructions, including the omission of an
instruction on attempted first and second degree murder, the inclusion of a flight
instruction, the inclusion of an instruction on criminal responsibility, and the omission of
a facilitation instruction. Generally, the trial court has a duty to give a correct and
complete charge of the applicable law. State v. Garrison, 40 S.W.3d 426, 432 (Tenn.
2000). The right to a correct and complete charge is constitutional, and each issue of fact
                                           - 14 -
raised by the evidence should be submitted to the jury with proper instructions. State v.
Dorantes, 331 S.W.3d 370, 390 (Tenn. 2011). A jury charge should contain no statement
which is inaccurate, inapplicable, or which might tend to confuse the jury. State v.
Hatcher, 310 S.W.3d 788, 812 (Tenn. 2010). Jury instructions must be reviewed in their
entirety, and no phrase is examined in isolation. State v. Rimmer, 250 S.W.3d 12, 31
(Tenn. 2008). Whether a jury instruction is required by the facts of a particular case is a
mixed question of law and fact. State v. Hawkins, 406 S.W.3d 121, 128 (Tenn. 2013).
The question of whether a jury instruction should have been given is accordingly
reviewed de novo with no presumption of correctness. Id.

                    A. Attempted First and Second Degree Murder

       The Defendant challenges the trial court‟s decision not to charge the jury with
attempted first or second degree murder. The accused may be charged with attempt to
commit an offense when, acting with the culpability otherwise required for the offense,
the accused:

              (1) Intentionally engages in action or causes a result that would
       constitute an offense, if the circumstances surrounding the conduct were as
       the person believes them to be;

              (2) Acts with intent to cause a result that is an element of the
       offense, and believes the conduct will cause the result without further
       conduct on the person‟s part; or

              (3) Acts with intent to complete a course of action or cause a result
       that would constitute the offense, under the circumstances surrounding the
       conduct as the person believes them to be, and the conduct constitutes a
       substantial step toward the commission of the offense.

T.C.A. § 39-12-101(a). The fact that the offense was actually completed is “no defense
to prosecution for criminal attempt. Id. § 39-12-101(c). Rather than citing to authority to
support the proposition that attempt should have been charged, the Defendant cites to
State v. Banks, 271 S.W.3d 90, 127 (Tenn. 2008), for the proposition that it is
unnecessary to charge attempt when the proof establishes only the completed crime. This
claim is arguably waived for failure to cite supporting authority. Tenn. Ct. Crim. App. R.
10(b) (“Issues which are not supported by argument, citation to authorities, or appropriate
references to the record will be treated as waived in this court.”). Moreover, when the
trial court indicated that it would not charge attempt based on the fact that the victim was
deceased, defense counsel at first objected, noting that it was conceivable that the
accused, after having attempted but failed at the murder, could see the completion of the
                                           - 15 -
offense by another hand. Defense counsel, however, stated that he was “not saying this
case” would fit that pattern. Defense counsel was, after a brief discussion, given an
opportunity to object to the trial court‟s decision not to charge attempt, and he explicitly
declined to do so. We conclude that the issue is waived. T.C.A. § 40-18-110(c) (Supp.
2010) (“Absent a written request, the failure of a trial judge to instruct the jury on any
lesser included offense may not be presented as a ground for relief either in a motion for
a new trial or on appeal.”); Tenn. R. App. P. 36(a) (“Nothing in this rule shall be
construed as requiring relief be granted to a party responsible for an error or who failed to
take whatever action was reasonably available to prevent or nullify the harmful effect of
an error.”); State v. Page, 184 S.W.3d 223, 229 (Tenn. 2006) (“[I]f a defendant fails to
request an instruction on a lesser-included offense in writing at trial, the issue will be
waived for purposes of plenary appellate review and cannot be cited as error in a motion
for a new trial or on appeal.”).

        In any event, the Tennessee Supreme Court has held that “where the evidence
clearly establishes the completion of the crime, it is unnecessary for the trial court to
charge the jury as to attempt or solicitation.” Banks, 271 S.W.3d at 127; see also State v.
Marcum, 109 S.W.3d 300, 304 (Tenn. 2003) (concluding that failure to charge attempt
was not error when the proof was susceptible to only two interpretations: that the offense
occurred or that it did not). The trial court is required to charge a lesser included offense
only when “the judge determines that the record contains any evidence which reasonable
minds could accept as to the lesser included offense.” T.C.A. § 40-18-110(a). Because
“[i]t is no defense to prosecution for criminal attempt that the offense attempted was
actually committed,” T.C.A. § 39-12-101(c), a conviction for attempt can stand even
when the proof establishes completion of the crime. State v. Thorpe, 463 S.W.3d 851,
863 (Tenn. 2015). However, Thorpe specifically distinguished cases concerning “a
challenge to the inclusion of the attempt instruction, rather than the omission of the
instruction.” Id. at 861.

       Here, there was uncontroverted evidence that the victim was killed as the result of
a shotgun wound to the back of the head. There was no evidence in the record to support
the Defendant‟s speculation that the jury “might have found” that the Defendant
attempted to kill the victim but was beaten to the punch by his uncle. Instead, the State‟s
theory was that the Defendant shot the victim in the back of the head, stripped him either
before or after the crime, and disposed of his body down an embankment, while the
Defendant‟s theory was that the Defendant‟s uncle, acting under provocation, shot the
victim in a struggle over a shotgun. We conclude that, under Banks, the evidence
established only a completed crime, and there was no error in the trial court‟s decision
not to charge attempt.



                                           - 16 -
                                           B. Flight

        The Defendant also asserts error in the flight instruction, although he “concede[s]
that under existing Tennessee law, flight was properly charged.” The Defendant argues
that other jurisdictions have cast doubt on the probative value of flight on the question of
guilt, and he cites to Ramsey v. State for the proposition that if “flight be construed as an
act of guilt,” then “voluntary return must be treated as an act of innocence.” 571 S.W.2d
822, 827 (Tenn. 1978) (Henry, C.J., dissenting).

       Flight or attempted flight may bear on the defendant‟s intent, purpose, or
consciousness of guilt and may connect the accused with the commission of the offense.
Rogers v. State, 455 S.W.2d 182, 186 (Tenn. Crim. App. 1970). When the jury is
presented with evidence of flight, it may draw an inference of guilt after considering the
circumstances of flight in the absence of an explanation of the “reasons or motive” for the
flight. Id. at 187 (quoting 22A C.J.S. Criminal Law § 625). Flight requires both a
leaving of the scene and a subsequent act indicative of an intent to flee:

       The law makes no nice or refined distinction as to the manner or method of
       a flight; it may be open, or it may be a hurried or concealed departure, or it
       may be a concealment within the jurisdiction. However, it takes both a
       leaving the scene of the difficulty and a subsequent hiding out, evasion, or
       concealment in the community, or a leaving of the community for parts
       unknown, to constitute flight.

Dorantes, 331 S.W.3d at 388 n.16 (quoting Rogers, 455 S.W.2d at 187). “Evidence of
flight to avoid arrest may be rebutted by a credible explanation of some motive other than
guilt, but the conclusion to be drawn from such evidence is for the jury upon proper
instructions from the trial court.” Hall v. State, 584 S.W.2d 819, 821 (Tenn. Crim. App.
1979). In order for the flight instruction to be warranted, sufficient evidence must exist
to support the instruction. State v. Berry, 141 S.W.3d 549, 588 (Tenn. 2004) (appendix).

        In State v. Payton, this court acknowledged that other jurisdictions had eliminated
flight instructions based on the theory that flight “often bears little, if any, relationship” to
guilt, but nevertheless affirmed that “this state subscribes to the majority view approving
the instruction under appropriate circumstances.” 782 S.W.2d 490, 497, 498 (Tenn.
Crim. App. 1989). More recently, in State v. Dorantes, the Tennessee Supreme Court
approved an instruction on flight, noting that “„flight and attempts to evade arrest are
relevant as circumstances from which, when considered with other facts and
circumstances in evidence, a jury can properly draw an inference of guilt.‟” 331 S.W.3d
at 388 (quoting State v. Zagorski, 701 S.W.2d 808, 813 (Tenn. 1985)). The court noted
that the defendant‟s departure from the country and subsequent complete disappearance
                                             - 17 -
was “especially probative of guilt” and that “[a]ny inference of guilt by virtue of the
defendant‟s departure from this jurisdiction was clearly warranted.” Dorantes, 331
S.W.3d at 388. The Court reaffirmed that “Tennessee subscribes to the majority view
among the states, which is to charge the jury regarding flight where appropriate.” Id. at
388 n.16.

        Here, the Defendant claims that his voluntary surrender subsequent to the flight
warranted a charge allowing the jury to draw an inference of innocence. This court has
previously rejected a similar argument in State v. Richardson, 995 S.W.2d 119, 128-29
(Tenn. Crim. App. 1998). In Richardson, the defendant remained hidden in the
community for five days before voluntarily surrendering to police. Id. at 124. The
defendant argued that public policy should not penalize those who surrender to police and
that permitting a flight instruction after a voluntary surrender would be such a penalty.
Id. at 129. This court found no error in the trial court‟s decision to give the flight
instruction, concluding that the instruction properly left the determination of the existence
of, motivation for, and importance of flight up to the jury. Id.; see also State v. Wayne L.
Holt, No. M2001-00945-CCA-MR3-CD, 2002 WL 31465263, at *9 (Tenn. Crim. App.
Nov. 5, 2002) (concluding that jury was properly instructed on flight when the defendant
hid for three days but surrendered when he learned of arrest warrant and that any error
would have been harmless). This court has also previously rejected claims that a “reverse
flight” instruction is necessary when the accused chooses not to flee authorities. State v.
Weldon Christopher Frazier, No. E2010-01822-CCA-R3-CD, 2012 WL 1996864, at
*26-27 (Tenn. Crim. App. June 5, 2012) (noting that defendant was entitled to a
presumption of innocence without the instruction); State v. Thomas E. Chambers, No.
03C01-9902-CR-00054, 1999 WL 1059969, at *4 (Tenn. Crim. App. Nov. 23, 1999)
(concluding that defendant was “not entitled to an instruction that failure to flee is a
factor to be considered in the defendant‟s favor”).

        The Defendant in this case dumped the victim‟s body down an embankment and
apparently ran off the road as he left the scene. He then went home, saw his wife briefly,
and left the state, later instructing his wife to report his truck stolen. He remained out of
the state for several days, joined by his wife, who acknowledged using a false name when
she and the Defendant stayed at a Kentucky motel. The Defendant voluntarily returned
to the jurisdiction and met with Agent Wilkerson several days after the homicide. The
members of the jury were aware of the circumstances of the Defendant‟s departure. They
were also aware that he returned voluntarily. The instructions properly charged the law
on flight, including that “the fact of flight alone does not allow you to find that the
Defendant is guilty of the crime alleged” and that “an entirely innocent person may take
flight and such flight may be explained by proof offered, or by the facts and
circumstances of the case.” We conclude that there was no error in the jury charge,

                                           - 18 -
which properly consigned the determination of and inferences to be drawn from flight to
the jury.

                                C. Criminal Responsibility

       The Defendant challenges the trial court‟s decision to instruct the jury on criminal
responsibility. The Defendant alleges that the instruction was in error because he
received no notice he would be prosecuted under the theory and because the theory was
not fairly raised, as the evidence did not support a conclusion that, intending to promote
or assist in the homicide, he aided his uncle in shooting the victim. The State responds
that the theory was raised by the Defendant‟s theory of the evidence, that the proof
supported the instruction, and that the evidence is sufficient to support a conviction. The
State further asserts any error was harmless.

                                          1. Notice

        The Defendant initially objects to a lack of notice that the State would proceed
under a theory of criminal responsibility. An indictment must put the accused on notice
of the nature of the charge against him. State v. Lemacks, 996 S.W.2d 166, 172 (Tenn.
1999). Nevertheless, “[t]he theories available to support a conviction of [are] not
required to be included in the indictment.” Id.; see also State v. James R. Lemacks, No.
01C01-9605-CC-00227, 1997 WL 351140, at *3 (Tenn. Crim. App. June 26, 1997)
(noting that because the State had no notice that the defense would present a theory that
another person had been the driver, and because this defense was raised by the evidence
at trial, “it was not improper to request the [criminal responsibility] charge at the
conclusion of the proof”), rev’d on other grounds by Lemacks, 996 S.W.2d 166. A
separate indictment charging criminal responsibility is not required when the indictment
charges the defendant as the principal of the offense. State v. Lemaricus Devall
Davidson, No. E2013-00394-SC-DDT-DD, __ S.W.3d __, 2016 WL 7339116, at *_
(Tenn. Dec. 19, 2016) (appendix). This is because an indictment on the principal offense
“„carries with it all the nuances of the offense,‟ including criminal responsibility.”
Lemacks, 996 S.W.2d at 173 (quoting State v. Johnson, 910 S.W.2d 897, 900 (Tenn.
Crim. App. 1995)). “[T]he State is not precluded from pursuing theories of criminal
liability that are not mentioned in the bill of particulars, so long as such theories of
liability do not exceed the scope of the indictment.” State v. Sherman, 266 S.W.3d 395,
408 (Tenn. 2008). In Sherman, the State did not indicate in the bill of particulars that it
would be pursuing a theory of criminal responsibility, but the Court found no error,
concluding that the purpose of a bill of particulars “is not to lock the State into a specific
theory of prosecution,” and that a deviation from the bill of particulars requires the
defendant to demonstrate prejudice in preparation of the defense. Sherman, 266 S.W.3d
at 409. Neither is the State required to elect between prosecution as a principal or under
                                            - 19 -
a theory of criminal responsibility. State v. Hodges, 7 S.W.3d 609, 625 (Tenn. Crim.
App. 1998); see also State v. Kenon Pack and Jennifer Banks, No. W2014-00518-CCA-
R3-CD, 2015 WL 3381223, at *7-8 (Tenn. Crim. App. May 26, 2015), perm. app. denied
(Tenn. Sept. 21, 2015).

       The Defendant was on notice that he was to be tried for the first degree
premeditated murder of the victim. He was on notice of his own statement to his wife
that his uncle was the shooter and that the shooting occurred after he, his uncle, and the
victim struggled for a gun. The theory that the Defendant‟s uncle was the shooter was
not introduced at trial until after the testimony of the last witness, the Defendant‟s wife,
who had earlier absented herself during her scheduled testimony. Accordingly, we
conclude that the State‟s request for the instruction at the close of proof was not error.
See James R. Lemacks, 1997 WL 351140, at *3.

                         2. Criminal Responsibility Instruction

       The Defendant also objects to the criminal responsibility instruction based on his
assertion that there was no evidence to support a conclusion that he assisted his uncle in
committing the crime. The accused may be convicted under a theory of criminal
responsibility if, as applicable here, “[a]cting with intent to promote or assist the
commission of the offense, or to benefit in the proceeds or results of the offense, the
person solicits, directs, aids, or attempts to aid another person to commit the offense.”
T.C.A. § 39-11-402(2). “A person is criminally responsible as a party to an offense, if
the offense is committed by the person‟s own conduct, by the conduct of another for
which the person is criminally responsible, or by both.” T.C.A. § 39-11-401(a). This
statute “works in synergy with the charged offense to establish a defendant‟s guilt
through the actions of another.” Sherman, 266 S.W.3d at 408. Accordingly, persons
convicted under a theory of criminal responsibility “are considered to be principal
offenders, just as if they had committed the crime themselves.” Id. A person who “aids
or abets” the crime is guilty to “the same degree” as the principal offender. Lemacks, 996
S.W.2d at 171.

       Criminal responsibility is “not a separate, distinct crime,” but rather “a theory by
which the State may prove the defendant‟s guilt of the alleged offense … based upon the
conduct of another person.” Id. at 170. The justification for the theory is that aiders and
abettors should be held liable for the criminal acts of the principal actor which they
intentionally facilitated or set in motion. State v. Hatcher, 310 S.W.3d 788, 811 (Tenn.
2010). The State must show that the defendant “„knowingly, voluntarily and with
common intent unite[d] with the principal offender[ ] in the commission of the crime.‟”
Id. (quoting Sherman, 266 S.W.3d at 408). The accused must “„associate himself with
the venture, act with knowledge that an offense is to be committed, and share in the
                                           - 20 -
criminal intent of the principal in the first degree.‟” State v. Maxey, 898 S.W.2d 756, 757
(Tenn. Crim. App. 1994) (quoting Hembree v. State, 546 S.W.2d 235, 239 (Tenn. Crim.
App. 1976)). Presence and companionship with the perpetrator before and after the
offense are circumstances from which participation may be inferred. State v. Caldwell,
80 S.W.3d 31, 38 (Tenn. Crim. App. 2002). The theory does not require physical
participation in the crime; encouragement is sufficient. State v. Little, 402 S.W.3d 202,
217 (Tenn. 2013). Mere presence, however, is insufficient to support a conviction. Id.

       A defendant can be prosecuted under a theory of criminal responsibility even
when the principal is not prosecuted. State v. Jameca M. Tipler, No. W2014-00288-
CCA-R3-CD, 2015 WL 721030, at *5 (Tenn. Crim. App. Feb. 19, 2015). The defendant
in State v. Gale Marleen Krizka asserted that the evidence was insufficient to support a
conviction under a theory of criminal responsibility because there was no evidence
introduced regarding who, if anyone, was the principal criminal actor. No. E2007-02465-
CCA-R3-CD, 2009 WL 856338, at *5 (Tenn. Crim. App. Mar. 26, 2009). This court
rejected the argument, noting that the defendant‟s involvement was confirmed by the
presence of the victim‟s blood on her carpet, walls, and furniture; that she had spoken of
poisoning the victim or otherwise injuring him; that she had at one time asked another
person to help her harm the victim; and that the defendant was so much smaller than the
victim that it was unlikely she could have moved his body alone. Id.

        A jury instruction on criminal responsibility should be given only when the “„issue
is fairly raised by the evidence.‟” Little, 402 S.W.3d at 217 (quoting State v. Andrew L.
Collins, No. M2005-01685-CCA-R3-CD, 2006 WL 2380610, at *4 (Tenn. Crim. App.
Aug. 15, 2006)). Furthermore, an instruction should only be given if the evidence would
be sufficient to support a conviction under the theory. See State v. Davis, 266 S.W.3d
896, 903 (Tenn. 2008) (concluding that an instruction on lesser-included offenses is only
required if the court determines both that the record contains evidence that reasonable
minds could accept regarding the charge and that “evidence is legally sufficient to
support a conviction for the lesser-included offense”). “„[I]f the evidence is insufficient
to support an alternative legal theory of liability, it would generally be preferable for the
court to give an instruction removing that theory from the jury‟s consideration.‟”
Hatcher, 310 S.W.3d at 812 (quoting Griffin v. United States, 502 U.S. 46, 60 (1991) and
concluding that the trial court erred in giving instruction).

       Evidence is sufficient to support a conviction where the proof establishes beyond a
reasonable doubt that the accused was responsible for the crime, either as a principal
offender or under a theory of criminal responsibility. See, e.g., Little, 402 S.W.3d at 217
(evidence sufficient to support conviction because even if the jury concluded that the
defendant did not physically participate in crime, testimony established he was present
and encouraged commission of the crime); State v. Joshua Jones, No. W2013-02119-
                                           - 21 -
CCA-R3-CD, 2015 WL 832572, at *6 (Tenn. Crim. App. Feb. 25, 2015) (concluding that
evidence was sufficient for conviction under a theory of criminal responsibility when the
defendant approached the victim with a group of men and remained with the group
throughout the brutal beating, even if he did not administer any blows); State v. Justin
Mathis, No. W2005-02903-CCA-R3-CD, 2007 WL 2120190, at *12, *14 (Tenn. Crim.
App. July 20, 2007) (upholding conviction when some evidence suggested that the
defendant was the shooter and the remaining evidence, suggesting that the shooter was a
passenger, supported a theory of criminal responsibility); State v. Hodges, 7 S.W.3d 609,
625 (Tenn. Crim. App. 1998) (“[T]he State need not elect between prosecution as a
principal actor and prosecution for criminal responsibility in this case.”); State v. Charlie
W. Dunn, No. 88-241-III, 1990 WL 40988, at *3 (Tenn. Crim. App. Apr. 11, 1990)
(concluding that jury did not have to find which defendant was the principal offender and
which the aider because the evidence established that one or both of the appellants
committed the crime and the other was criminally responsible).

       In the case at bar, we must determine if the proof introduced at trial fairly raised
issue of criminal responsibility. The State‟s proof tended to show that after spending the
day with the victim apparently amicably, the Defendant procured a shotgun, shot the
disabled victim in the back of the head, stripped him of his clothing before or after the
crime, and dumped his body down an embankment. The State introduced proof that the
victim was last seen as the Defendant drove him away in a white pickup truck. The
Defendant‟s bloody pickup truck was discovered wrecked later that night, and the
victim‟s body was located nearby the next day. The victim was killed by a shotgun
wound to the back of the head which was not consistent with a struggle, and the victim‟s
blood covered the bed of Defendant‟s truck and was also present inside the vehicle. The
Defendant‟s fingerprints were in the blood, and his baseball cap was recovered nearby.
The Defendant saw his wife but did not mention the crime, then fled the jurisdiction.

       The Defendant‟s theory, that his uncle shot the victim, was supported by proof
introduced through the Defendant‟s wife. Her testimony was that the Defendant told her
that he and the victim went to the Defendant‟s uncle‟s house, that the Defendant‟s uncle
became enraged when the victim made a sexual comment about the Defendant‟s four-
year-old child, and that the Defendant‟s uncle then retrieved a shotgun and had a brief
conversation with the victim in which the victim told him he “didn‟t have the nerve.”
The Defendant‟s wife testified that the three struggled over the gun after the Defendant‟s
uncle put it to the victim‟s head. She also stated that the Defendant had told her that his
uncle had the gun when it went off and that he did not have the gun.

       We conclude that the issue was fairly raised by the evidence and that the evidence
was sufficient to support a conviction. The Defendant‟s version of events was that his
uncle held a gun on the victim, that the victim and Defendant‟s uncle struggled for the
                                           - 22 -
gun, that the Defendant briefly joined the struggle, and that his uncle was holding the gun
when it fired. The Defendant acknowledged that he participated in a struggle for the gun
after his uncle put the gun to the victim‟s head. According to the Defendant, his uncle
was prompted to get the gun by the victim‟s comment about the Defendant‟s son. The
Defendant‟s uncle had a motivation to harm the victim based on the victim‟s alleged
remarks about the Defendant‟s son. According to the Defendant‟s testimony, his uncle
procured a weapon, loaded it, listened to the victim‟s comment that he “didn‟t have the
nerve,” and held it to the unarmed victim‟s head. The victim resisted at this point, and
after a struggle, the gun discharged, killing the victim. The jury could have found that
the Defendant‟s uncle was guilty of premeditated murder. Bland, 958 S.W.2d at 660
(factors which support a finding of premeditation are the use of a deadly weapon upon an
unarmed victim and evidence of procurement of a weapon); Adams, 405 S.W.3d at 663
(establishing a motive for the killing may support a finding of premeditation). Further,
the jury could have inferred that the Defendant was aiding his uncle based on the
outcome of the struggle. The Defendant took no steps to report the crime, did not tell his
wife that a shooting had occurred, and fled. The jury could have found that the
Defendant had knowledge that the offense was about to be committed when his uncle
retrieved and loaded the gun and pointed it at the victim‟s head, and that by joining in the
struggle, he associated himself with the venture and shared in his uncle‟s criminal intent.
See Maxey, 898 S.W.2d at 757. Accordingly, the instruction was proper and the evidence
sufficient to support a conviction under a theory of criminal responsibility.

             D. Failure to Charge Facilitation as Lesser Included Offenses

       The Defendant next objects to the failure to instruct the jury on facilitation. The
Defendant asserts that, if the proof was sufficient to charge criminal responsibility under
the theory that the Defendant‟s uncle was the shooter, the proof should also have
supported an instruction that the Defendant facilitated his uncle‟s murder of the victim as
a lesser included offense under that theory.

        When a Defendant premises relief on the failure to instruct on a lesser-included
offense, the request for the instruction must have been submitted to the trial court in
writing. T.C.A. § 40-18-110(a) (Supp. 2010) (“When requested by a party in writing
prior to the trial judge‟s instructions to the jury in a criminal case, the trial judge shall
instruct the jury as to the law of each offense specifically identified in the request that is a
lesser included offense of the offense charged in the indictment or presentment.”). The
court should only instruct on the lesser-included offense if the record contains evidence
which could support a conviction on the offense. Id. Failure to request the instruction
results in waiver:



                                             - 23 -
       Notwithstanding any other provision of law to the contrary, when the
       defendant fails to request the instruction of a lesser included offense as
       required by this section, the lesser included offense instruction is waived.
       Absent a written request, the failure of a trial judge to instruct the jury on
       any lesser included offense may not be presented as a ground for relief
       either in a motion for a new trial or on appeal.

T.C.A. § 40-18-110(c). The Defendant recognizes that this issue was waived in the trial
court but requests plain error relief, noting that the theory of criminal responsibility was
not raised until the close of proof.

        For an error to constitute plain error sufficient to merit relief, the following factors
must be present: (a) the record must clearly establish what occurred in the trial court; (b)
a clear and unequivocal rule of law must have been breached; (c) a substantial right of the
accused must have been adversely affected; (d) the accused did not waive the issue for
tactical reasons; and (e) consideration of the error is necessary to do substantial justice.
State v. Bishop, 431 S.W.3d 22, 44 (Tenn. 2014) (citing State v. Adkisson, 899 S.W.2d
626, 641-42 (Tenn. Crim. App. 1994)). Additionally, “„the plain error must be of such a
great magnitude that it probably changed the outcome‟” of the proceeding. Id. at 44
(quoting Adkisson, 899 S.W.2d at 642). “An error would have to especially egregious in
nature, striking at the very heart of the fairness of the judicial proceeding, to rise to the
level of plain error.” State v. Page, 184 S.W.3d 223, 231 (Tenn. 2006). Erroneous
failure to instruct on a lesser-included offense is subject to constitutional harmless error
analysis. State v. Ely, 48 S.W.3d 710, 727 (Tenn. 2001). In evaluating harmless error,
the court may consider the defendant‟s theory of the case, the verdict, and the evidence at
trial. State v. Brian Larice Cureton, No. M2002-00835-CCA-R3-CD, 2003 WL
22303084, at *12 (Tenn. Crim. App. Oct. 8, 2003) (citing State v. Allen, 69 S.W.3d 181,
191 (Tenn. 2002)).

      The Defendant asserts that, because the jury was charged with criminal
responsibility under the theory that his uncle, acting with the Defendant‟s assistance,
could have been the gunman, it should also have been charged with facilitation, which
was supported by the same evidence.

       A person is criminally responsible for the facilitation of a felony, if,
       knowing that another intends to commit a specific felony, but without the
       intent required for criminal responsibility under § 39-11-402(2), the person
       knowingly furnishes substantial assistance in the commission of the felony.

T.C.A. § 39-11-403(a). The distinction between facilitation and criminal responsibility is
that a person guilty of facilitation has supplied substantial assistance to the principal
                                             - 24 -
without the intent to promote, assist in, or benefit from the crime. See State v. Fowler, 23
S.W.3d 285, 287 (Tenn. 2000).

         Facilitation is a lesser-included offense when a defendant is prosecuted under a
theory of criminal responsibility. Fowler, 23 S.W.3d at 288; T.C.A. § 40-18-110(f)(1),
(2). The duty to instruct on lesser-included offenses depends on the evidence introduced
at trial, not on the theory of the parties. State v. Jereco Tynes, No. W2010-02511-CCA-
R3CD, 2013 WL 1043202, at *18 (Tenn. Crim. App. Mar. 13, 2013) (citing State v.
Robinson, 146 S.W.3d 469, 486 (Tenn. 2004)).

        However, a trial court need not charge facilitation if the evidence could not
support a conviction for the offense. Page, 184 S.W.3d at 228 (noting that a lesser-
included offense need not be charged if the evidence is insufficient to support a
conviction for the offense, and concluding there was no plain error in refusal to charge
facilitation when the defendant failed to show the issue was not waived for tactical
reasons); Fowler, 23 S.W.3d at 289 (concluding that “the evidence revealed two
scenarios: criminal responsibility for [the principal offender‟s] conduct or an acquittal”);
State v. Teresa Deion Harris, No. 02C01-9412-CC-00265, 1996 WL 654335, at *4
(Tenn. Crim. App. Nov. 12, 1996), (concluding there was no error in not charging
facilitation on a record which contained evidence only of active participation in the crime
and was “devoid of any evidence to support a conviction for criminal facilitation”).
Accordingly, it is not reversible error to omit a facilitation charge when lesser culpability
is not supported by the record. See Jereco Tynes, 2013 WL 1043202, at *18-19
(concluding there was no error in refusing to charge facilitation of attempted aggravated
robbery or felony murder when the Defendant‟s statement established his intent to assist
in the crime but finding reversible error in the failure to instruct on the facilitation of theft
because the Defendant‟s statement could have established a lesser culpability); State v.
Tony Fason, No. 02C01-9711-CR-00431, 1999 WL 588150, at *4 (Tenn. Crim. App.
Aug. 6, 1999) (concluding that “failure to charge a lesser offense on a record clearly
indicative of the greater offense and devoid of evidence permitting an inference of the
lesser offense is not error”).

        However, a conviction should be reversed when the evidence supports a charge of
facilitation and the State has not demonstrated that the error was harmless beyond a
reasonable doubt. State v. Michael Tyrone Gordon, No. 01C01-9605-CR-00213, 1997
WL 578961, at *4-5 (Tenn. Crim. App. Sept. 18, 1997) (reversing because the proof
could support a conclusion that the defendant knew about the robbery and assisted with
the crime but without the intent required for criminal responsibility); State v. Becky
Davis, No. 03C01-9701-CR-00027, 1998 WL 290236, at *10 (Tenn. Crim. App. May 1,
1998) (concluding that the evidence which supported the defendant‟s conviction as a
principal or under a theory of criminal responsibility also could have supported a
                                             - 25 -
conclusion that the defendant was only guilty of facilitation and reversing for failure to
instruct); State v. Reginald Merriweather, No. W1999-02050-CCA-R3-CD, 2002 WL
1482742, at *14 (Tenn. Crim. App. Feb. 11, 2002) (concluding that it was reversible error
not to charge facilitation and noting that error was not harmless because there are no
intervening lesser-included offenses between an offense and its facilitation).

        Improperly omitting a lesser-included offense instruction is a constitutional error
of the same type and magnitude as improperly omitting an element of the offense. Allen,
69 S.W.3d at 190. When a lesser-included offense instruction is omitted but the jury has
rejected an intervening offense, the error is harmless beyond a reasonable doubt. State v.
Williams, 977 S.W.2d 101, 106 (Tenn. 1998). Because there is no intervening offense
between facilitation and the principal offense, the Williams analysis does not apply.
Reginald Merriweather, 2002 WL 1482742, at *14. Error in omitting an instruction may
also be harmless beyond a reasonable doubt “[i]f no reasonable jury would have
convicted the defendant of the uncharged lesser-included offense rather than the offense
for which the defendant was convicted.” State v. Banks, 271 S.W.3d 90, 126 (Tenn.
2008). A reviewing court examines the evidence presented at trial, the defendant‟s
theory of the case, and the verdict. Allen, 69 S.W.3d at 191. In State v. Locke, the
Tennessee Supreme Court concluded that omission of certain lesser-included offenses
was harmless beyond a reasonable doubt because “the evidence was totally
uncontroverted and overwhelming” that the greater offense had been committed, and no
reasonable jury would have convicted on a lesser offense. State v. Locke, 90 S.W.3d 663,
675 (Tenn. 2002); State v. Richmond, 90 S.W.3d 648, 663 (Tenn. 2002) (concluding that
error was harmless beyond a reasonable doubt when “uncontroverted and overwhelming
evidence establishing the use of deadly weapons and [the defendant‟s] direct participation
in the offenses”). The Locke court also concluded that omission of a facilitation charge
was harmless beyond a reasonable doubt because the jury necessarily rejected a theory of
facilitation for the underlying felony in rejecting a theory of facilitation in the felony
murder conviction. Id. at 676 (reversing based on failure to instruct on lesser-included
offenses of felony murder).

       While we conclude that the proof that supported the charge of criminal
responsibility could also lead a rational trier of fact to infer that the Defendant rendered
his uncle aid in the killing but did not intend to promote the crime, we conclude that the
Defendant has not established plain error in the failure to charge facilitation. The
Defendant has failed to demonstrate that the issue was not waived as a tactical decision.
Furthermore, plain error requires that a substantial right of the accused must have been
adversely affected, but we conclude that the error in not charging facilitation was
harmless beyond a reasonable doubt.



                                           - 26 -
        In evaluating the effect of error, we examine the Defendant‟s theory of the case,
the verdict, and the evidence at trial. Allen, 69 S.W.3d at 191. The Defendant‟s theory of
the case was that he did not assist his uncle to commit the offense in any way. Defense
counsel argued in closing that “the struggle was [between] Robert Daniels and Greg
King, not [the Defendant].” The prosecutor‟s closing argument also rejected the theory
that the Defendant aided his uncle in committing the crime, calling the theory a “smoke
screen,” “inconceivable,” and “not reasonable.” The Defendant notes that the criminal
responsibility charge was not raised until the close of proof and argues that the issue was
therefore not waived for tactical reasons. However, the Defendant fought against the
inclusion of the criminal responsibility charge, and his closing argument demonstrates
that his theory of the case was to throw the blame for the offense on his uncle and paint
himself as an innocent bystander who later helped to dispose of the corpse. Accordingly,
it is not clear that the omission of the charge was not a tactical decision.

       Furthermore, the strength of the proof that the Defendant was the principal
offender weighs against finding that a substantial right of the Defendant was affected.
See Teresa Deion Harris, 1996 WL 654335, at *4 (Tenn. Crim. App. Nov. 12, 1996)
(record which was “replete with evidence to support the appellant‟s principal role in the
crime” did not establish error in the refusal to charge facilitation). The proof in this case
showed that the Defendant drove the victim, who was disabled, away from his home in a
white truck wearing a baseball cap. The Defendant‟s white truck, covered in the victim‟s
blood and bearing the Defendant‟s bloody fingerprints, was discovered wrecked later that
night, and a baseball cap with DNA consistent with the Defendant‟s was located nearby.
The victim‟s nude body was found near the truck the next day. The victim had died from
a shotgun wound in the back of the head, and the medical examiner opined that the
“wound pattern” could be caused by a struggle but that the wound and a struggle were
“mutually exclusive.” The night of the homicide, the Defendant returned to his wife and
asked her to bandage a wound on his head. He did not say anything about witnessing a
homicide. Instead, he left that night for Indiana, later asking his wife to report that his
truck was stolen. He stayed in a hotel under a false name before turning himself in to
authorities. The Defendant‟s version of events, that the victim was accidentally shot by
his uncle in a struggle over a gun, did not account for the victim‟s nudity or the medical
examiner‟s testimony that the wound was not consistent with a struggle. There was no
showing of an error “„of such a great magnitude that it probably changed the outcome‟”
of the proceeding. Bishop, 431 S.W.3d at 44 (quoting Adkisson, 899 S.W.2d at 642).
We conclude that the Defendant is not entitled to plain error relief.




                                           - 27 -
                             CONCLUSION

Based on the foregoing analysis, we affirm the judgments of the trial court.




                                      ____________________________________
                                     JOHN EVERETT WILLIAMS, JUDGE




                                   - 28 -